Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 1 of 11 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

   TODD C. BANK, Individually and on
   Behalf of All Others Similarly Situated,
                                                    CLASS-ACTION COMPLAINT
                                 Plaintiff,

                  -against-

   SPARK ENERGY, LLC,

                                 Defendant.


                                       INTRODUCTION

         1.      Plaintiff, Todd C. Bank (“Bank”), brings this action for violations of a federal

  statute and a New York statute: respectively, the Telephone Consumer Protection Act, 47 U.S.C.

  Section 227 (“TCPA”), and New York General Business Law (“GBL”) Section 399-p.

         2.      Bank brings this action individually.

         3.      Bank brings this action on behalf of all other persons who are members, as

  described below, of the “Federal Robocall Class.”

         4.      Bank brings this action on behalf of all other persons who are members, as

  described below, of the “Federal Do-Not-Call Class.”

         5.      Bank brings this action on behalf of all other persons who are members, as

  described below, of the “New York Class.”

         6.      Bank is a member of the Federal Robocall Class.

         7.      Bank is a member of the Federal Do-Not-Call Class.

         8.      Bank is a member of the New York Class.

         9.      The claims of the members of the Federal Robocall Class arose during the period

  beginning four years prior to the commencement of this action until the date of such


                                                1
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 2 of 11 PageID #: 2



  commencement (the “Federal Robocall Class Period”).

         10.     The claims of the members of the Federal Do-Not-Call Class arose during the

  period beginning four years prior to the commencement of this action until the date of such

  commencement (the “Federal Do-Not-Call Class Period”).

         11.     The claims of the members of the New York Class arose during the period

  beginning three years prior to the commencement of this action until the date of such

  commencement (the “New York Class Period”).

         12.     Bank, individually and on behalf of the other members of the Federal Robocall

  Class, statutory damages, seeks injunctive relief, and costs and disbursements.

         13.     Bank, individually and on behalf of the other members of the Federal Do-Not-Call

  Class, statutory damages, seeks injunctive relief, and costs and disbursements.

         14.     Bank, individually and on behalf of the other members of the New York Class,

  seeks statutory damages, injunctive relief, reasonable legal fees, and costs and disbursements.

         15.     The term “person,” as used in this Complaint, incorporates the definition of

  “person” provided in 1 U.S.C. Section 1.

                                             PARTIES

         16.     Bank is a resident of the Eastern District of New York.

         17.     Defendant, Spark Energy, LLC (“Spark”), is a limited-liability company

  organized and existing under the laws of Texas, and has a principal place of business at 12140

  Wickchester Lane, Suite 100, Houston, Texas 77079.

                                                                      [continued on next page]




                                                 2
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 3 of 11 PageID #: 3



                                       APPLICABLE LAW

  A.     Telephone Consumer Protection Act

         (i)     Regulation of Certain Telephone Calls to
                 Residential and Cellular Telephone Lines

         18.     The TCPA states that it is “unlawful . . . to initiate any telephone call to any

  residential telephone line using an artificial or prerecorded voice to deliver a message without

  the prior express consent of the called party.” 47 U.S.C. § 227(b)(1)(B).

         19.     The TCPA states that it is “unlawful for any person . . . to make any call (other

  than a call made for emergency purposes or made with the prior express consent of the called

  party) using any automatic telephone dialing system or an artificial or prerecorded voice . . . to

  any telephone number assigned to a . . . cellular telephone service.” 47 U.S.C. §

  227(b)(1)(A)(iii).

         20.     A person to whose telephone line a call is made in violation of 47 U.S.C. Section

  227(b)(1) may bring an action to enjoin such violations and to recover, for each violation, the

  greater of the monetary loss caused by the violation or $500. See 47 U.S.C. Section 227(b)(3).

  If the court finds that a defendant willfully or knowingly violated Section 227(b)(1), the court

  may increase the award by up to $1,000 per violation. See id.

         (ii)    Prohibition Against Certain Telephone Calls to Telephone
                 Numbers on the National Do Not Call Registry

         21.     The National Do Not Call Registry is a database that is maintained by the Federal

  Trade Commission and contains telephone numbers voluntarily provided by residential telephone

  subscribers. Certain telephone solicitations are prohibited from being placed to those numbers

  “indefinitely, or until the registration is cancelled by the consumer or the telephone number is

  removed by the database administrator.” 47 C.F.R. § 64.1200(c)(2).

         22.     Persons to whose telephone line two (or more) calls are made within any

                                                  3
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 4 of 11 PageID #: 4



  12-month period by in violation of 47 C.F.R. Section 64.1200(c)(2) may bring an action to enjoin

  such violations and to recover, for each violation, the greater of the monetary loss caused by the

  violation or $500. See 47 U.S.C. Section 227(c)(5). If the court finds that a defendant willfully

  or knowingly violated 47 C.F.R. Section 64.1200(c)(2), the court may increase the award by up

  to $1,000 per violation. See id.

  B.      New York General Business Law Section 399-p

          23.      New York General Business Law Section 399-p(3)(a) states:

                Whenever telephone calls are placed through the use of an automatic
                dialing-announcing device, such device shall do all of the following:
                state at the beginning of the call the nature of the call and the name
                of the person or on whose behalf the message is being transmitted and
                at the end of such message the address, and telephone number of the
                person on whose behalf the message is transmitted, provided such
                disclosures are not otherwise prohibited or restricted by any federal,
                state or local law.

          24.      A person to whose telephone line a call is made in violation of GBL Section 399-

  p is entitled to injunctive relief, the greater of actual damages or $50 per violation, and

  reasonable legal fees, and, in the event that a violation was committed willfully or knowingly,

  three times such person’s actual damages, in a total amount of up to $1,000. See GBL Section

  399-p(9).

                                   JURISDICTION AND VENUE

          25.      This Court has jurisdiction over the federal-law claims under 28 U.S.C. Section

  1331.

          26.      This Court has jurisdiction over the state-law claims under 28 U.S.C. Sections

  1332(d)(2)(A) and 1367(a).

          27.      The matter in controversy exceeds, with respect to the state-law claims, the sum

  or value of $5,000,000, exclusive of interest and costs.

          28.      Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b)(2).

                                                    4
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 5 of 11 PageID #: 5



                                              FACTS

           29.   During the Federal Robocall Class Period, Spark initiated, to residential

  telephones lines and to telephone numbers assigned to a cellular telephone service, thousands

  of telephone calls using a prerecorded voice to deliver a message for the purpose of encouraging

  the purchase or rental of energy-discount services provided by Spark.

           30.   During the Federal Do-Not-Call Class Period, Spark, thousands of times during

  a 12-month period, initiated multiple telephone calls to residential telephones lines for the

  purpose of encouraging the purchase or rental of energy-discount services provided by Spark.

           31.   During the New York Class Period, Spark made, to telephone numbers with an

  area code of 212, 315, 332, 347, 516, 518, 585, 607, 631, 646, 680, 716, 718, 845, 914, 917, 929,

  or 934 (“New York Telephone Numbers”), thousands of telephone calls that disseminated a

  prerecorded message for the purpose of encouraging the purchase or rental of energy-discount

  services provided by Spark (the “New York Telephone Calls”).

           32.   The persons on whose behalf this Complaint asserts claims in connection with

  the telephone calls described in paragraph “29” are the members of the Federal Robocall Class.

           33.   The persons on whose behalf this Complaint asserts claims in connection with

  the telephone calls described in paragraph “30” are the members of the Federal Do-Not-Call

  Class.

           34.   The persons on whose behalf this Complaint asserts claims in connection with

  the telephone calls described in paragraph “31” are the members of the New York Class.

           35.   The telephone calls described in paragraph “29” were not preceded by the written

  consent of anyone who had the legal authority to provide such consent.

           36.   The New York Telephone Calls were made with equipment that was capable of

  storing telephone numbers to be called and that was used, either alone or in conjunction with

                                                 5
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 6 of 11 PageID #: 6



  other equipment, to disseminate a prerecorded message to the telephone numbers that were called

  without the use of an operator.

         37.     The Prerecorded Material of the New York Telephone Calls (the “New York

  Prerecorded Material”) did not state the name of the person on whose behalf the New York

  Telephone Calls were placed.

         38.     The New York Prerecorded Material did not state the address of the person on

  whose behalf the New York Telephone Calls were placed.

         39.     The New York Prerecorded Material did not state the telephone number of the

  person on whose behalf the New York Telephone Calls were placed.

         40.     On July 22, 2019, Bank, while located in the Eastern District of New York,

  received, on his residential telephone line, a New York Telephone Call.

         41.     On July 23, 2019, Bank, while located in the Eastern District of New York,

  received, on his residential telephone line, a New York Telephone Call.

         42.     On August 1, 2019, Bank, while located in the Eastern District of New York,

  received, on his residential telephone line, a New York Telephone Call.

         43.     On August 2, 2019, Bank, while located in the Eastern District of New York,

  received, on his residential telephone line, a New York Telephone Call.

                                    FIRST CAUSE OF ACTION

         44.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

  contained in paragraphs “1” through “43” inclusive of this Complaint as if fully set forth herein.

         45.     Spark violated 47 U.S.C. Section 227(b)(1) with respect to Bank and the other

  members of the Federal Robocall Class.

         46.     Bank and the other members of the Federal Robocall Class are entitled to an

  Order, pursuant to 47 U.S.C. Section 227(b)(3)(A), enjoining Spark from violating 47 U.S.C.

                                                  6
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 7 of 11 PageID #: 7



  Section 227(b)(1).

         47.     Bank and the other members of the Federal Robocall Class are entitled to

  statutory damages of $500 per violation pursuant to 47 U.S.C. Section 227(b)(3)(B).

         48.     In the event that Spark willfully or knowingly violated 47 U.S.C. Section

  227(b)(1), Bank and the other members of the Federal Robocall Class are entitled to up an

  additional $1,000 per violation pursuant to 47 U.S.C. Section 227(b)(3)(C).

                                 SECOND CAUSE OF ACTION

         49.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

  contained in paragraphs “1” through “43” inclusive of this Complaint as if fully set forth herein.

         50.     Spark violated 47 C.F.R. Section 64.1200(c)(2) with respect to Bank and the other

  members of the Federal Robocall Class.

         51.     Bank and the other Members of the Federal Do-Not-Call Class are entitled to an

  Order, pursuant to 47 U.S.C. Section 227(c)(5)(A), enjoining Spark from violating 47 C.F.R.

  Section 64.1200(c)(2).

         52.     Bank and the other Members of the Federal Do-Not-Call Class are entitled to

  statutory damages of $500 per violation pursuant to 47 U.S.C. Section 227(c)(5).

         53.     In the event that Spark willfully or knowingly violated 47 C.F.R. Section

  64.1200(c)(2), Bank and the other Members of the Federal Do-Not-Call Class are entitled to up

  an additional $1,000 per violation pursuant to 47 U.S.C. Section 227(c)(5).

                                  THIRD CAUSE OF ACTION

         54.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

  contained in paragraphs “1” through “43” inclusive of this Complaint as if fully set forth herein.

         55.     Spark violated GBL Section 399-p(3)(a) with respect to Bank and the other

  members of the Federal Robocall Class.

                                                  7
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 8 of 11 PageID #: 8



         56.     Bank and the other members of the New York Class are entitled to an Order,

  pursuant to GBL Section 399-p(9), enjoining Spark from violating GBL Section 399-p(3)(a).

         57.     Bank and the other members of the New York Class are entitled to statutory

  damages of $50 pursuant to GBL Section 399-p(9).

         58.     Bank and the other members of the New York Class are entitled to reasonable

  legal fees pursuant to GBL Section 399-p(9).

                                    CLASS ALLEGATIONS

         59.     Bank, pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil

  Procedure, brings this action as a Class Action on behalf of: (i) the other Members of the Federal

  Robocall Class; (ii) the other Members of the Federal Do-Not-Call Class; and (iii) the other

  Members of the New York Class.

         60.     Bank, pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil

  Procedure, brings this action individually, and as a Class Action pursuant to Federal Rules of

  Civil Procedure 23(a) and 23(b)(3) on behalf of: (i) the other Members of the Federal Robocall

  Class; (ii) the other Members of the Federal Do-Not-Call Class; and (iii) the other Members of

  the New York Class.

         61.     Bank believes, with respect to the Federal Robocall Class, Federal Do-Not-Call

  Class, and New York Class (the “Classes”), that there are thousands of persons whose claims are

  similar to Bank’s individual claims, and, furthermore, that Bank’s individual claims are typical

  of the claims of the other Class members.

         62.     Bank would fairly and adequately protect the interests of each Class. Bank has

  no interests that are antagonistic to, or in conflict with, the members of the Classes. Indeed,

  Bank’s interests are, for purposes of this litigation, coincident with the interests of the other

  Class members.

                                                  8
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 9 of 11 PageID #: 9



          63.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy. Because the membership of each of the Classes is so numerous

  that joinder of all members is impracticable, and because the damages suffered by most of the

  individual members of the Classes are too small to render prosecution of the claims asserted

  herein economically feasible on an individual basis, the expense and burden of individual

  litigation make it impracticable for members of the Classes to adequately address the wrongs

  complained of herein. Bank knows of no impediments to the effective management of this action

  as a class action.

          64.     Common questions of law and fact predominate over questions that affect only

  individual members of the Federal Robocall Class. Among these questions are:

          (i)     whether Spark violated Section 227(b)(1) of the TCPA;

          (ii)    whether Spark willfully or knowingly violated Section 227(b)(1) of the TCPA;

          (iii)   whether the members of the Federal Robocall Class are entitled to injunctive
                  relief as a result of Spark’s violations of Section 227(b)(1) of the TCPA; and

          (iv)    whether the members of the Federal Robocall Class are entitled to damages as a
                  result of Spark’s violations of Section 227(b)(1) of the TCPA, and, if so, how
                  much.

          65.     Common questions of law and fact predominate over questions that affect only

  individual Federal Do-Not-Call Class Members. Among these questions are:

          (i)     whether Spark violated 47 C.F.R. Section 64.1200(c)(2);

          (ii)    whether Spark willfully or knowingly violated 47 C.F.R. Section 64.1200(c)(2);

          (iii)   whether the members of the Federal Do-Not-Call Class are entitled to injunctive
                  relief as a result of Spark’s violations of 47 C.F.R. Section 64.1200(c)(2); and

          (iv)    whether the members of the Federal Do-Not-Call Class are entitled to damages
                  as a result of Spark’s violations of 47 C.F.R. Section 64.1200(c)(2), and, if so,
                  how much.

          66.     Common questions of law and fact predominate over questions that affect only

                                                   9
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 10 of 11 PageID #: 10



   individual members of the New York Class. Among these questions are:

          (i)     whether Spark violated GBL Section 399-p(3)(a);

          (ii)    whether the members of the New York Class are entitled to injunctive relief as
                  a result of Spark’s violations of GBL Section 399-p(3)(a);

          (iii)   whether the members of the New York Class are entitled to damages as a result
                  of Spark’s violations of GBL Section 399-p(3)(a); and

          (iv)    whether the members of the New York Class are entitled to reasonable legal fees
                  as a result of Spark’s violations of GBL Section 399-p(3)(a).

                                    PRAYERS FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          (a)     Pursuant to 47 U.S.C. Section 227(b)(3)(A), an order enjoining Defendant from

   violating 47 U.S.C. Section 227(b)(1);

          (b)     Pursuant to 47 U.S.C. Section 227(b)(3)(B), statutory damages of $500 per

   violation of 47 U.S.C. Section 227(b)(1) for Plaintiff and the other members of the Federal

   Robocall Class;

          (c)     Pursuant to 47 U.S.C. Section 227(b)(3)(C), up to $1,000 of statutory damages

   for Plaintiff and the other members of the Federal Robocall Class , in addition to the statutory

   damages prayed for in the preceding paragraph, if the Court finds that Defendant knowingly or

   willfully violated 47 U.S.C. Section 227(b)(1);

          (d)     Pursuant to 47 U.S.C. Section 227(c)(5)(A), an order enjoining Defendant from

   violating 47 C.F.R. § 64.1200(c)(2);

          (e)     Pursuant to 47 U.S.C. Section 227(c)(5)(B), statutory damages of $500 per

   violation of 47 C.F.R. § 64.1200(c)(2) for Plaintiff and the other Members of the Federal Do-

   Not-Call Class;

          (f)     Pursuant to 47 U.S.C. Section 227(c)(5)(C), up to $1,000 of statutory damages


                                                 10
Case 1:19-cv-04478-PKC-LB Document 1 Filed 08/05/19 Page 11 of 11 PageID #: 11



   for Plaintiff and the other Members of the Federal Do-Not-Call Class, in addition to the statutory

   damages prayed for in the preceding paragraph, if the Court finds that Defendant knowingly or

   willfully violated 47 C.F.R. § 64.1200(c)(2);

             (g)   Pursuant to New York General Business Law Section 399-p(9), damages of $50

   per violation of New York General Business Law Section 399-p(3)(a) for Plaintiff and the other

   members of the New York Class;

             (h)    Pursuant to New York General Business Law Section 399-p(9), an order

   enjoining Defendant from violating New York General Business Law Section 399-p(3)(a);

             (i)   Pursuant to New York General Business Law Section 399-p(9), reasonable legal

   fees; and

             (j)   An award, to Plaintiff and the other members of each Class, of the costs and

   disbursements of this action, and such other and further relief as this Court deems just and

   proper.

   Dated: August 5, 2019
                                                                 Respectfully submitted,

                                                                  s/ Todd C. Bank
                                                                 TODD C. BANK,
                                                                  ATTORNEY AT LAW, P.C.
                                                                 119-40 Union Turnpike
                                                                 Fourth Floor
                                                                 Kew Gardens, New York 11415
                                                                 (718) 520-7125
                                                                 By Todd C. Bank

                                                                 Counsel to Plaintiff




                                                   11
